Lucas C.P. No. 971450. This cause is pending before the court as an appeal from the Court of Common Pleas of Lucas County. Upon consideration of appellant’s motion to appoint Ohio Public Defender as co-counsel,
IT IS ORDERED by the court that the motion be, and hereby is, granted, and the Ohio Public Defender is appointed as co-counsel.
IT IS FURTHER ORDERED by the court that appellant’s brief shall be due ninety days from the date of this order and the parties shall otherwise proceed in accordance with S.Ct.Prac.R. XIX.